Order reversed, with costs, motion denied, with costs, and judgment unanimously reinstated. The affidavits submitted by the defendant in support of the motion for a new trial are clearly insufficient to meet the requirements of the rule applicable to motions of this character. Public policy forbids the impeachment of a verdict by the affidavits of jurors, and the wisdom of this prohibition is thoroughly *871exemplified in the present case, where eleven of the jury made affidavits in support of the motion at the request of the defendant’s attorney, and subsequently, at the request of plaintiff’s attorney, ten recanted and made affidavits contrary to those first obtained from them. No attention should be paid to these affidavits. Present — Blackmar, P. J., Rich, Kelly, Jaycox and Manning, JJ.